DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the L-shaped baffle plate (the figures show a baffle plate, but not one in the shape of an “L” as claimed) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 4, 9, and 8 are objected to because of the following informalities:  
Claim 4 contains the phrase "a first snapping opening corresponding to and the first snapping block" consider instead ——"a first snapping opening corresponding to the first snapping block"——
Claim 9 contains the phrases: "the filter screen assembly comprises a second mounting ring and a the primary filter screen" and "after the vacuum cleaner component is snapped connected with the dust collection cylinder", consider ——the filter screen assembly comprises a second mounting ring and a primary filter screen—— and ——after the vacuum cleaner component is connected with the dust collection cylinder——
Claim 8 claims the limitations of claim 1 outside in the preamble. It is unclear as to whether claim 8 is intended as an independent or dependent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filter side" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitations of “a plurality of first snapping blocks” and “a first snapping opening corresponding to and the first snapping block”. It is unclear which snapping block the claim refers to.
Claim 7 recites the limitation "the other side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 depends from claim 1 and recites the limitation of "a filter and a cleaning assembly." It is unclear whether these are distinct from the filter and cleaning assembly recited in claim 1.
Claim 9 recites the limitations "the filter screen assembly" and “the first mounting ring” in lines 3 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 depend from rejected claims, do not resolve the issue of indefiniteness, and are likewise rejected. Claims will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US PGPub 2022/0304531, "Guo") in view of Matsumoto et al. (US 6625845, "Matsumoto").
1. Guo teaches a self-cleaning dust cylinder assembly, comprising 
a dust collection assembly (11), 
a filter (3) and 
a cleaning assembly (scraper assembly 14); 
the dust collection assembly comprises 
a dust collection cylinder (11), 
an upper end of the dust collection cylinder is provided with an opening (opening at junction with 15, see Guo fig. 6), and 
a lower end of the dust collection cylinder is provided with a dust suction port (123); 
a filter inlet side of the filter (end of coarse filter 32 connected to air guide pipe 31 which is connected to 123, see Guo paragraph [0074] and fig. 5) is located above the dust suction port and the filter outlet side is connected to the opening of the dust collection cylinder (outlet of filter 3 is connected to exit of 11 via 14, see Guo figs. 2-4); 
the cleaning assembly comprises a cleaning element (scraping ring 141), 
wherein the cleaning element is installed in the dust collection cylinder and cleans the filter with a movement of the dust collection cylinder (pushing 11 drives dust scraping ring 141, see Guo paragraph [0048]).
Guo does not teach that the cleaning element is a cleaning brush.
However, Matsumoto teaches a cleaning ring for use with a filter assembly wherein the ring comprises a cleaning element and the cleaning element is brushes (brushes 22, see Matsumoto figs. 23-25). It would have been obvious to a person having ordinary skill in the art to substitute the brush ring of Matsumoto for elastic cleaner of Guo, as doing so represents the simple substitution of one kind of cleaning element known in the art for another and would produce results predictable to a person of ordinary skill.

5. Guo in view of Matsumoto teaches the self-cleaning dust cylinder assembly according to claim 1, wherein the dust collection assembly further comprises 
a cylinder door (12) and 
a switch (latch 115, see Guo paragraph [0085] and figs. 1-3), 
the dust collection cylinder is provided with a dust discharge port above the dust suction port (port 111 is downstream of inlet 123), 
the cylinder door is hinged on the dust collection cylinder for sealing the dust discharge port (12 is hinged at 114, see Guo fig. 3 and paragraph [0073]), and 
the switch provided on the dust collection cylinder is configured to lock the cylinder door (latch 115, see Guo paragraph [0085]).

6. Guo in view of Matsumoto teaches the self-cleaning dust cylinder assembly according to claim 5, wherein 
a lower end of the cylinder door is hinged on the dust collection cylinder through a rotating shaft, 
an upper end of the cylinder door is provided with a first hooking portion (clamping groove 122), 
the dust collection cylinder is provided with an installation opening above the dust discharge port (groove 113), 
the switch is arranged in the installation opening (115 in 113, see Guo fig. 3), 
a lower end of the switch is provided with a second hooking portion (1154, see Guo fig. 3 and paragraphs [0085]-[0088]), and 
the second hooking portion is hooked with the first hooking portion under an action of the spring to lock the cylinder door (see Guo fig. 3 and paragraphs [0085]-[0088]).
Guo does not explicitly teach that the cylinder door is hinged through a rotating shaft or that a spring is arranged between the switch and a top of the installation opening. However, the use of hinges including rotating shafts is well known in the latching arts and such a hinge would have been obvious to a person having ordinary skill in the arts at the time of the invention. Similarly, although the spring taught by Guo is located under the switch (between the switch and the bottom—not the top—of the installation opening), modifying Guo to adopt the claimed configuration would have been obvious to a person of ordinary skill in the art at the time of the invention as a simple reversal of parts. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

7. Guo in view of Matsumoto teaches the self-cleaning dust cylinder assembly according to claim 1, wherein 
the dust collection assembly further comprises a baffle plate, 
the dust suction port extends into an interior of the dust collection cylinder to form an extending portion, and 
an insertion gap is formed between the extending portion and the inner side wall of the dust collection cylinder; 
the baffle plate is L shaped, one side of the baffle plate is inserted in the insertion gap, the other side is above the dust suction port, and a gap is formed between the baffle plate and the dust suction port.

8. Guo in view of Matsumoto teaches a hand-held vacuum cleaner, comprising 
a vacuum cleaner component (vacuum generating chamber 152), 
a dust collection assembly according to claim 1 (taught by Guo and Matsumoto as indicated above), 
a filter and a cleaning assembly (3 and 14, as indicated in claim 1); 
the vacuum cleaner component is detachably connected to the opening of the dust collection cylinder (see Guo fig. 2 showing body disassembled), and an air flow passage is formed between the dust suction port of the dust collection cylinder, the filter and the vacuum cleaner component (see Guo claim 10 indicating order of airflow).

9. Guo in view of Matsumoto teaches the hand-held vacuum cleaner according to claim 8, but does not teach that the vacuum cleaner component and the dust collection cylinder are connected by a rotary snapping structure, the filter screen assembly comprises a second mounting ring and the primary filter screen, wherein the primary filter screen is arranged on the second mounting ring; and the filter further comprises a press ring; after the vacuum cleaner component is snapped connected with the dust collection cylinder, the second mounting ring is pressed against a top of the first mounting ring through the press ring.
However, Matsumoto teaches a method for attaching cylindrical components of a vacuum cleaner wherein a first cylinder and a second cylinder are connected using a mounting ring (frame 71, see Matsumoto fig. 25), which is detachably arranged on an inner wall of the opening of a cylinder (bayonet connection via 71f and 61c, see Matsumoto fig. 25) wherein an outer wall of the first mounting ring (71d) is respectively provided with a rotary snapping structure (blocks 71f), an inner wall of one cylinder is provided with a snapping opening corresponding to first snapping block (horizontal portion of 61c); and the positioning strip is matched with the positioning notch, and the first snapping block is snapped with the first snapping opening, thereby securing the various cylinder and ring components against each other (see Matsumoto fig. 25 and col. 16 lines 9-40).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method of attaching cylindrical components from Matsumoto to attach the various cylindrical elements of the vacuum of Guo such that the vacuum cleaner component and the dust collection cylinder are connected by a rotary snapping structure, the filter screen assembly comprises a second mounting ring and the primary filter screen, wherein the primary filter screen is arranged on the second mounting ring; and the filter further comprises a press ring; after the vacuum cleaner component is snapped connected with the dust collection cylinder, the second mounting ring is pressed against a top of the first mounting ring through the press ring. Such a combination represents the use of a known technique (the method of securing cylindrical components via nested bayonet connections taught by Matsumoto) to improve similar devices (cleaners) in the same way.
	
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Matsumoto as applied to claim 1 above, and further in view of Muir et al. (US 10485393, "Muir").
2. Guo in view of Matsumoto teaches the self-cleaning dust cylinder assembly according to claim 1, wherein the filter comprises 
a filter screen assembly (32) and 
a HEPA filter assembly (34), 
the filter screen assembly is connected to the opening of the dust collection cylinder (see Guo fig. 4).
Guo does not teach that the HEPA filter assembly is fixed in the filter screen assembly.
However, Muir teaches the concept of a self-cleaning dust cylinder assembly (see Muir fig. 3) wherein the assembly includes a dust collection cylinder (210), a scraper assembly (422), and a filter assembly (312); and wherein the filter assembly comprises a filter screen (perforated shroud 316 and an inner filter 314, wherein the inner filter is located within the perforated shroud, see Muir fig. 3 and col. 4 lines 31-53) and a scraper assembly that scrapes the outside of the shroud (422, see Muir col. 6 lines 58-67 and figs. 4a-4b).
It would have been obvious to combine the teachings of Muir of a nested filter system with the device of Guo and Matsumoto, as doing so represents the simple substitution of one known prior art element for another, and would yield results predictable to a person having ordinary skill in the art.

3. Guo in view of Matsumoto and Muir teaches the self-cleaning dust cylinder assembly according to claim 2, but does not further teach that 
However, Matsumoto further teaches a cleaning assembly that further comprises a first mounting ring (frame 71, see Matsumoto fig. 25), 
the first mounting ring is detachably arranged on an inner wall of the opening of the dust collection cylinder (bayonet connection via 71f and 61c, see Matsumoto fig. 25), 
the cleaning brush is arranged circumferentially along an inner wall of the first mounting ring (cleaning brush 22 on inner wall, see Matsumoto fig. 25), and the filter screen assembly is connected to a top of the first mounting ring (via notches 71e and protrusions 88a, see Matsumoto fig. 25).
It would have been obvious to substitute the mounting mechanism of Matsumoto for the method taught in Guo, as doing so represents the simple substitution of one known prior art element for another, and would yield results predictable to a person having ordinary skill in the art.

4. Guo in view of Matsumoto and Muir teaches the self-cleaning dust cylinder assembly according to claim 3, wherein 
an outer wall of the first mounting ring (71d) is respectively provided with 
a positioning strip (peripheral portion of a block 71f) and 
a plurality of first snapping blocks (blocks 71f), 
an inner wall of the dust collection cylinder is respectively provided with 
a positioning notch corresponding to the positioning strip (vertical component of 61c) and 
a first snapping opening corresponding to and the first snapping block (horizontal portion of 61c); 
the positioning strip is matched with the positioning notch, and the first snapping block is snapped with the first snapping opening (see Matsumoto fig. 25 and col. 16 lines 9-40).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 depends from claims 1, 8, and 9, which introduce a variety of limitations regarding a cleaner with a self-cleaning dust cylinder assembly. Claim 10 adds additional limitations regarding how the elements of the cleaner are connected, specifically that the second mounting ring includes an additional snapping for snapping to the third snapping block in addition to those found in the limitations of claim 9. As best understood by examiner, the limitation requires snapping the bracket to a mounting ring, which is itself connected to another mounting ring by means of a bayonet-style snapping connection. This limitation, in conjunction with the additionally claimed limitations, is not found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tonderys et al. (US 11213177 and US PGPub 2019/0090701), Hyun et al. (US 11116373), Muir et al. (US 10499779), Muir et al. (US 11464378), Wang et al. (US 10335002), Milligan et al. (US 8549704), Oh et al. (US 6968596), Lawrence et al. (US PGPub 2022/0151449), King et al. (US PGPub 2021/0401248), Yang et al. (US PGPub 2021/0093140), Yang et al. (US PGPub 2021/0093139), Campbell-hill (US PGPub 2019/0200824), Walker (US PGPub 2009/0260179), Park (US PGPub 2006/0123749), Lau (US PGPub 2006/0090290), Duan et al. (CN 111789528), Ren et al. (CN 111265143), and Liu (CN 110403514) teach relevant aspects of vacuum cleaners having filter cleaning structure and related functionality.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         




/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723